Citation Nr: 0833928	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-27 638	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to death pension benefits for a surviving spouse.

REPRESENTATION

Appellant represented by:	Stocker Pitts Co. LPA


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION


The veteran served on active duty in the Merchant Marines 
from June 23, 1945, to August 15, 1945, and from August 16, 
1945 to November 7, 1945.  He is deceased, and the appellant 
was his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.


FINDINGS OF FACT

On August 28, 2008, the Board was notified by the appellant's 
representative, that the appellant died in November 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran/appellant.  See 
38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


